                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MARTY THOMAS,                                    )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )       NO. 3:19-cv-00817
                                                 )
CORE CIVIC, INC., et al.,                        )       JUDGE CAMPBELL
                                                 )       MAGISTRATE JUDGE NEWBERN
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

13), recommending that Plaintiff’s Motion for Preliminary and Permanent Injunction (Doc. No. 3)

be denied without prejudice. Although the Report and Recommendation advised the parties that

any objections must be filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Plaintiff’s Motion for Preliminary and Permanent Injunction

(Doc. No. 3) is DENIED without prejudice.

         It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00817 Document 47 Filed 06/04/20 Page 1 of 1 PageID #: 318
